 

Exhibit 10.2

 

AMENDED AND RESTATED DEMAND SECURED PROMISSORY NOTE

 

This Amended and Restated Demand Secured Promissory Note amends and restates
that certain Demand Secured Promissory Note dated October 9, 2014, (as at any
time amended, the "Note")

 

$10,000,000.00 AUGUST 18, 2015

Alpharetta, Georgia

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay, on demand, to
the order of Presidential Financial Corporation (the “Lender”), at the Lender's
main office in Alpharetta, Georgia, or at such other place as Lender may
designate, the principal sum of TEN MILLION AND NO/100 DOLLARS ($10,000,000.00)
or so much thereof as may from time to time be outstanding under that certain
Loan and Security Agreement dated as of the date hereof between Borrower and
Lender (as at any time amended, restated, modified or supplemented, the "Loan
Agreement"), together with interest thereon as hereinafter set forth.
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed to them in the Loan Agreement.

 

Interest shall accrue on the unpaid principal balance of this Amended and
Restated Demand Secured Promissory Note (this "Note") at a variable rate per
annum equal to three point two-five percent (3.25%) (the “Percentage Rate”)
above the greater of (a) the prime rate of interest quoted in The Wall Street
Journal from time to time (the “Wall Street Journal Prime”) or (b) three point
two-five percent (3.25%) (the “Prime Rate Floor”). If the Wall Street Journal
Prime becomes unavailable during the term of this Note, Lender may designate a
substitute index. The rate of interest under this Note on the date hereof,
expressed in simple interest terms, is six point five percent (6.50%) per annum.
Notwithstanding the interest payable, Borrower will pay to the Lender interest
based on a minimum assumed outstanding principal balance of One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000.00) (whichever rate is
applicable from time to time shall be referred to herein as the “Interest
Rate”). The Interest Rate hereunder shall adjust on the published effective date
of any change in Wall Street Journal Prime (or any substitute index) to the
extent that the Wall Street Journal Prime (or any substitute index) is greater
than the Prime Rate Floor on such date. Interest on this Note shall accrue daily
and shall be due and payable monthly, in arrears, on the last day of each month.
Borrower shall be deemed to have requested and Advance under the Loan Agreement
on each date that any interest is due under this Note and Lender may make such
Advance for the account of Borrower, charging Borrower for its share of interest
accrued on Advances made to or for the account of Borrower, all as provided in
the Loan Agreement. Upon and after the occurrence of any Event of Default and
during the continuance thereof interest shall accrue and be payable at a per
annum rate equal to four percent (4%) over the otherwise applicable rate of
interest (the "Default Interest Rate"). Interest shall be calculated on the
basis of actual days elapsed in a year of 360 days. All payments received in
respect of this Note may be applied by Lender first to accrued interest and
other charges due and owing to Lender and any remaining amount may be applied to
the principal balance hereof.

 

This Amended and Restated Note is the Demand Secured Promissory Note referred to
in the Loan Agreement, evidences the unpaid balance of Advances from time to
time under the Loan Agreement, is secured by the Collateral, and is entitled to
the benefits of the Loan Agreement. Lender, from time to time may make Advances
as may be requested by Borrower and accept payments in accordance with and
subject to the provisions of this Note and the Loan Agreement, and therefore the
amount outstanding under this Note may vary from time to time by increases.

 

 1 

 

 



It is the intention of Lender and Borrower to conform strictly to Applicable Law
relating to maximum interest charges. Accordingly, if the transactions
contemplated hereby would violate any Applicable Law governing the Highest
Lawful Rate (as defined below), then, in that event, notwithstanding anything to
the contrary in this Note, the following will apply: the aggregate of all
payments that constitute interest under Applicable Law that is contracted for,
taken, reserved, charged, or received by Lender under this Note shall under no
circumstances be in an amount or at a rate that would otherwise cause a
violation of such law or exceed the Highest Lawful Rate (as defined below), and
any excess shall be canceled automatically and, if theretofore paid, shall, at
the option of Lender, be credited by Lender on the principal amount of any
Obligations or refunded by Lender to Borrower. The term “Highest Lawful Rate”
means the maximum interest rate that at any time or from time to time may be
lawfully contracted for, taken, reserved, charged, or received on amounts due to
Lender, under laws applicable to Borrower or Lender with regard to this Note
that are presently in effect or, to the extent allowed by law, under such
Applicable Law that then allows a higher maximum lawful rate than Applicable Law
now allows.

 

The occurrence of an Event of Default shall entitle Lender, at any time and
without notice to or demand upon Borrower or Guarantor, to declare the entire
unpaid principal balance hereof and all accrued interest hereon to be, and the
same shall thereupon become, immediately due and payable; provided, however,
that neither the foregoing provision nor any other provision in any Loan
Document shall be construed to limit, prejudice or otherwise affect the demand
nature of this Note. Lender shall have the absolute and unconditional right to
demand payment of this Note in Lender’s discretion at any time, whether or not
any Event of Default exists. Time is of the essence of this Note.

 

Borrower hereby waives demand, presentment, notice, protest and notice of
dishonor and diligence in collection or bringing suit and agrees that Lender may
accept partial payment, or release or exchange security or Collateral, without
discharging or releasing any unreleased Collateral or the Obligations evidenced
hereby. Borrower further waives any and all rights of exemption, both as to
personal and real property, under the constitution or laws of the United States,
the State of Georgia, or any other state or jurisdiction. Lender shall not be
deemed to waive or have waived any of its rights or remedies hereunder unless
such waiver is in writing and signed by an authorized agent of Lender, and no
failure, delay or omission by Lender in exercising any of its rights or remedies
shall operate as a waiver of such rights or remedies. A waiver by Lender in
writing on one occasion shall not be construed as a consent to or a waiver of
any right or remedy on any future occasion.

 

Borrower agrees to pay reasonable attorneys’ fees and costs actually incurred by
Lender in collecting or attempting to collect this Note, whether by suit or
otherwise.

 

This Note has been executed and delivered in the State of Georgia, is intended
to take effect as a contract under seal under the laws of the State of Georgia,
and shall be governed in all respects by and construed in accordance with the
internal laws of the State of Georgia. This Note shall be binding upon Borrower
and its successors and assigns.

 

BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS
DIRECTLY OR INDIRECTLY TO THIS NOTE, THE OBLIGATIONS, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT BY LENDER WHICH MAY IN ANY WAY, DIRECTLY OR INDIRECTLY,
ARISE OUT OF OR RELATE TO THE RELATIONSHIP BETWEEN BORROWER AND LENDER.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its duly
authorized officers and has delivered this Note to Lender, on the day and year
first above written.

 

 

 

 

JANEL CORPORATION   THE JANEL GROUP OF LOS ANGELES, INC.           By: /s/
Brendan J. Killackey   By: /s/ Brendan J. Killackey   Brendan J. Killackey, CEO
    Brendan J. Killackey, CEO       JANEL GROUP, INC.   JANEL FERRARA LOGISTICS,
LLC           By: /s/ Brendan J. Killackey   By: /s/ Brendan J. Killackey  
Brendan J. Killackey, CEO     Brendan J. Killackey, CEO       THE JANEL GROUP OF
ILLINOIS, INC.   ALPHA INTERNATIONAL, LP       By: Janel Alpha GP LLC, G.P. By:
/s/ Brendan J. Killackey   By: Janel Corporation   Brendan J. Killackey, CEO    
      By: /s/ Brendan J. Killackey       Brendan J. Killackey, CEO THE JANEL
GROUP OF GEORGIA, INC.           PCL TRANSPORT, LLC By: /s/ Brendan J. Killackey
  By: Janel Corporation, Managing Member   Brendan J. Killackey, CEO          
By: /s/ Brendan J. Killackey       Brendan J. Killackey, CEO           LIBERTY
INTERNATIONAL, INC.             By: /s/ Brendan J. Killackey       Brendan J.
Killackey,       Executive Vice President

 

STATE OF ______________

COUNTY OF _____________

 

Personally appeared before me, the undersigned attesting officer duly authorized
to administer oaths, Brendan J. Killackey, who, having satisfactorily proved
himself to be the person who signed the within and foregoing Amendment, stated
that he did so as his free and voluntary act and deed, this _19th_ day of
August, 2015.

 

        /s/                                   ________

Notary Public                             Seal

My Commission Expires: _________

 

 

